                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


DEWITT BROWN,

                       Plaintiff,

               v.                                            Case No. 20-cv-1671-bhl

MILWAUKEE SECURE
DETENTION FACILITY,

                       Defendant.


                                      DISMISSAL ORDER


       Plaintiff Dewitt Brown, a Wisconsin state prisoner who is representing himself, filed a

complaint under 42 U.S.C. §1983, alleging that the defendant violated his civil rights. Dkt. No. 1.

The Court screened the complaint and concluded that Brown failed to state a claim upon which

relief can be granted. Dkt. No. 6. The Court instructed Brown to file an amended complaint by

March 1, 2021, if he wanted to continue pursuing this case. Id. at 5. The Court warned Brown

that if he did not file an amended complaint, the Court would dismiss this case and impose a strike.

Id. The deadline has passed, and Brown did not file an amended complaint. Accordingly,

       IT IS ORDERED that this case is DISMISSED pursuant to 28 U.S.C. §§1915(e)(2)(B)

and 1915A(b)(1) for failure to state a claim. The clerk’s office shall enter judgment accordingly.

       IT IS ORDERED that the Clerk of Court document that this inmate has incurred a

“strike” under 28 U.S.C. §1915(g).

       Dated at Milwaukee, Wisconsin this 8th day of March, 2021.
                                                     s/ Brett H. Ludwig
                                                     Brett H. Ludwig
                                                     United States District Judge




          Case 2:20-cv-01671-BHL Filed 03/08/21 Page 1 of 1 Document 7
